883 F.2d 504
BROWN-FORMAN CORPORATION, Plaintiff-Appellee,v.TENNESSEE ALCOHOLIC BEVERAGE COMMISSION, et al.,Defendants-Appellants.
Nos. 87-5870, 87-5913.
United States Court of Appeals,Sixth Circuit.
Aug. 31, 1989.

1
Robert L. DeLaney, Henry E. Hildebrand, III, Jane P. North, and Michael J. Passino, Passino, DeLaney and Hildebrand, W.J. Michael Cody, Atty. Gen., William Barry Turner, Asst. U.S. Atty., Nashville, Tenn., for defendants-appellants.


2
L. Webb Campbell, Dearborn & Ewing, and Robert L. Echols, Nashville, Tenn., for plaintiff-appellee.


3
Prior report:  109 S. Ct. 3208.

ORDER

4
Before KRUPANSKY and NELSON, Circuit Judges, and HACKETT, District Judge.*


5
ON REMAND FROM the Supreme Court of the United States of America.


6
UPON CONSIDERATION of the decision of that Court vacating the prior decision of this court, it is ordered that this cause be REMANDED to the district court for further proceedings in light of Healy v. The Beer Institute, Inc., 491 U.S. ----, 109 S. Ct. 2491, 105 L. Ed. 2d 275 (1989).



*
 The Honorable Barbara Hackett, United States District Judge, Eastern District of Michigan, sitting by designation